The Chief Justice
delivered the opinion of the court.
This is an appeal taken by the defendant from a judgment for the plaintiff, in an action of assault and battery
The only question is, whether the court erred in rejecting evidence, offered by the defendant, of matter of provocation at a time and place different from the time and place of committing the assault and battery.
The case of Rochester against Anderson, 1 Bibb, 428, is a case in point; and for the reasons, and upon the principles, contained in the opinion delivered in that case, the judgment must be affirmed with costs and damages.